Citation Nr: 1219018	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  09-07 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for psychiatric disability other than schizoaffective disorder, to specifically include major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from December 11, 1975, to January 9, 1976.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 RO decision which declined to reopen the claim of service connection for schizoaffective disorder.  A hearing at the RO before the undersigned was held in March 2010.  The Board reopened the claim and remanded the appeal for additional development in June 2010.  

In July 2011, the Board, granted service connection for schizoaffective disorder, and the Veteran's attorney appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2011 joint motion for remand (JMR), the Court vacated, in part, the July 2011 Board decision with respect to the unadjudicated claim of service connection for major depressive disorder, and remanded the matter for compliance with the terms of the JMR.  

The Board notes that in the July 2011 decision, the Board also remanded claims of service connection for obesity and for residuals of nosebleeds for further development.  These issues have not been recertified to the Board, presumably because the RO has not completed the remand development.  When the development is complete, if the claims are not granted, the issues must be recertified to the Board for further appellate consideration.

The Board also observes that although the Board granted service connection for schizoaffective disorder in the July 2011 decision, to date there is no indication, including on Virtual VA, that the RO has implemented the Board's determination by assigning a disability evaluation and an effective date of service connection.  Thus, appropriate action must be taken.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

As a result of the Order of the Court, the Board has been directed to undertake action consistent with the JMR.  In the JMR, the parties agreed that in addition to schizoaffective disorder, the evidence of record showed that the Veteran was diagnosed with major depressive disorder subsequent to service, but that Board failed to consider whether service connection should be established for the additional psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, on remand, the parties agreed that VA must also consider the claim of service connection for major depressive disorder, to include as secondary to service-connected schizoaffective disorder.  

Accordingly, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)  

1.  The AMC must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully complied with and satisfied with respect to an inferred claim of entitlement to service connection for major depressive disorder, including secondary to service-connected schizoaffective disorder.  

2.  The Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of his major depressive disorder.  The claims folder should be made available to the examiner for review, and notation to the effect that this record review took place should be included in the report of the examiner.  All appropriate testing should be undertaken in connection with the examination.  The examiner should provide a response to the following:  

a) Is it at least as likely as not that the Veteran has a psychiatric disability, other than schizoaffective disorder, to specifically include, major depressive disorder, which was initially manifested in service or is otherwise related to service?  

b) If not, is it at least as likely as not that the Veteran has a psychiatric disability, other than schizoaffective disorder, to specifically include, major depressive disorder, which is proximately due to, the result of, or aggravated by the service-connected schizoaffective disorder?  

The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion).  

3.  After the requested development has been completed, the claim should be readjudicated.  This should include consideration of whether the Veteran's major depressive disorder is proximately due to, the result of, or aggravated by the service-connected schizoaffective disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which should include the appropriate laws and regulations pertaining to secondary service connection, and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

